Judgment of the Supreme Court, Kings County, entered November 24, 1967, affirmed, with costs. In our opinion, the judgment does not grant plaintiff the right to keep the fabric in question upon payment of the judgment by defendant. In all events, defendant is entitled, upon payment of the judgment, either to the fabric in plaintiff’s possession or to be credited with the proceeds of any sale made by plaintiff (Uniform Commercial Code, § 2-709, subd. [2]). Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.